                 IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


HENRY WRIGHT,

            Petitioner,

v.                                           Civil Action No. 5:18CV35
                                                               (STAMP)
WARDEN ENTZEL,

            Respondent.


                      MEMORANDUM OPINION AND ORDER
                 AFFIRMING AND ADOPTING THE REPORT AND
                RECOMMENDATION OF THE MAGISTRATE JUDGE

                          I.   Procedural History

     The pro se1 petitioner, Henry Wright, filed a petition for

writ of habeas corpus pursuant to 28 U.S.C. § 2241.        ECF No. 1.

The petitioner is currently incarcerated at FCI Beckley but was

incarcerated at FCI Hazelton when he filed this petition. In his

petition, petitioner challenges the decision of the United States

Parole Commission (the “Commission”)to depart 58 months above the

re-parole guideline range and alleges that the Commission double

counted conduct and considered acquitted conduct when imposing an

above guidelines sentence for his most recent parole violation. For

relief, the petitioner seeks a correction and/or reduction in his

sentence.




     1
      “Pro se” describes a person who represents himself in a court
proceeding without the assistance of a lawyer.         Black’s Law
Dictionary 1416 (10th ed. 2014).
      This civil action was referred to United States Magistrate

Judge James E. Seibert under Local Rule of Prisoner Litigation

Procedure 2, and then reassigned to United States Magistrate Judge

James P. Mazzone. Following a preliminary review, which determined

that summary dismissal was not appropriate, the respondent was

ordered to show cause why the petition should not be granted.                 ECF

No. 4.     The respondent filed a motion to dismiss or, in the

alternative, for summary judgment, together with a supporting

memorandum of law and exhibits.      ECF No. 10.     A Roseboro notice was

issued. ECF No. 11. The petitioner filed a response in opposition.

ECF No. 13. Petitioner then filed an additional response. ECF No.

14.

      Magistrate   Judge   James    P.   Mazzone    issued      a   report    and

recommendation (ECF No. 21) recommending that the respondent’s

motion to dismiss or, in the alternative, for summary judgment (ECF

No. 10) be granted, that the petitioner’s petition (ECF No. 1) be

denied   and   dismissed   with    prejudice   to   the    extent      that   it

challenges the decision of the Commission and be denied and

dismissed without prejudice to the extent that it seeks relief

under Rule 35(b) of the Criminal Rules of the District of Columbia

Superior Court. ECF No. 21 at 15. The petitioner did not file

objections to the report and recommendation. For the following

reasons,   this    Court   affirms       and   adopts     the       report    and

recommendation in its entirety.


                                     2
                                    II.    Applicable Law

         Pursuant to 28 U.S.C. § 636(b)(1)(C), this Court must conduct

a   de    novo       review    of    any       portion   of    the    magistrate     judge’s

recommendation to which objection is timely made.                            As to findings

where no objections were made, such findings and recommendations

will be upheld unless they are “clearly erroneous or contrary to

law.”         28 U.S.C. § 636(b)(1)(A).               Because the petitioner did not

file      any    objections         to    the     report      and    recommendation,        the

magistrate judge’s findings and recommendations will be upheld

unless they are “clearly erroneous or contrary to law.”                           28 U.S.C.

§ 636(b)(1)(A).

                                     III.       Discussion

         In    his    report    and       recommendation,           the   magistrate    judge

correctly noted that in the instant case, there is no dispute that

the    Commission        revoked         the    petitioner’s        parole   after     he   was

released from incarceration following expiration of his Maryland

sentence. Nor is there a dispute that the Commission chose to

exceed the guideline range of 60-72 months to be served based on

his salient factor score of 1 and an offense severity rating of

five. The petitioner does not contest the Commission’s computation

of either his Salient Factor Score or offense severity. Instead,

the petitioner’s claim is that the Commission engaged in double

counting by considering his violation behavior and his criminal

history to determine both his guideline range and justify its


                                                  3
decision to continue him to the expiration of his sentence, a

period   of    approximately    58   months   above   the   top    end    of    the

guideline range.

      As the magistrate judge correctly noted, parole actions are

subject to review only to determine whether the Commission violated

the Constitution, its enabling statute, or parole regulations.

Garcia v. Neagle, 660 F.2d 983 (4th Cir. 1981). After analysis, the

magistrate judge properly concluded that the decision to revoke the

petitioner’s parole and continue him to the expiration of his

sentence does not constitute any such violation.

      The magistrate judge also properly concluded that, to the

extent the petition seeks other relief, this Court clearly does not

have jurisdiction over a motion to reduce a sentence pursuant to

Rule 35(b) of the Criminal Rules of the District of Columbia

Superior Court. Nor has the petitioner made any allegation that

would satisfy the four prong savings clause established by the

Fourth Circuit in United States v. Wheeler, 886 F.3d 415 (4th Cir.

2018). Accordingly, as the magistrate judge correctly noted, to the

extent the petition is seeking a reduction is his sentence pursuant

to   Rule     35(b),   the   same    should   be   dismissed      for    lack    of

jurisdiction.

      Thus, the magistrate judge concluded that the respondent’s

motion to dismiss or, in the alternative, for summary judgment (ECF

No. 10) should be granted, that the petitioner’s petition (ECF No.


                                        4
1) should be denied and dismissed with prejudice to the extent that

it challenges the decision of the Commission and should be denied

and dismissed without prejudice to the extent that it seeks relief

under Rule 35(b) of the Criminal Rules of the District of Columbia

Superior Court. ECF No. 21 at 15.

     Upon   review,     this    Court   finds   no    clear   error   in    the

determinations    of   the     magistrate   judge    and   thus   upholds   his

recommendation.

                               IV.   Conclusion

     For the reasons set forth above, the report and recommendation

of the magistrate judge (ECF No. 21) is AFFIRMED and ADOPTED in its

entirety.   Accordingly, the respondent’s motion to dismiss or for

summary judgment (ECF No. 10) is GRANTED, and the petition for writ

of habeas corpus pursuant to 28 U.S.C. § 2241 (ECF No. 1) is DENIED

and DISMISSED WITH PREJUDICE to the extent that it challenges the

decision of the Commission and is DENIED and DISMISSED WITHOUT

PREJUDICE to the extent that it seeks relief under Rule 35(b) of

the Criminal Rules of the District of Columbia Superior Court.

     This Court finds that the petitioner was properly advised by

the magistrate judge that failure to timely object to the report

and recommendation in this action would result in a waiver of

appellate rights.      Because the petitioner has failed to object, he

has waived his right to seek appellate review of this matter. See

Wright v. Collins, 766 F.2d 841, 844-45 (4th Cir. 1985).


                                        5
     It is ORDERED that this civil action be DISMISSED and STRICKEN

from the active docket of this Court.

     IT IS SO ORDERED.

     The Clerk is DIRECTED to transmit a copy of this memorandum

opinion and order to the pro se petitioner by certified mail and to

counsel of record herein. Pursuant to Federal Rule of Civil

Procedure 58, the Clerk is DIRECTED to enter judgment on this

matter.

     DATED:    February 20, 2019



                              /s/ Frederick P. Stamp, Jr.
                              FREDERICK P. STAMP, JR.
                              UNITED STATES DISTRICT JUDGE




                                   6
